 In the Matter ofUNITED STATES COAL & COKE COMPANYandUNIONOF LYNCH EMPLOYEES and UNITED MINE WORKERS OF AMEnICACases Nos. R-210 and R-213Mr. Leonard AS. ShoreandMr. Charles Ryanfor the Board.'Mr. Donald Dinning,of Louisville, Ky., for the Company.Mr. John Young Brown,of Lexington, Ky., for the United MineWorkers of America.Mr. Cleon K. Calvert,of Pineville, Ky., for the Union of LynchEmployees.Mr. Julius Schlezinger,of counsel to the Board.DIRECTION OF ELECTIONAugust 26, 1937The National Labor Relations Board, having found that a questionaffecting commerce has arisen concerning the representation of em-ployees of United States Coal & Coke Company, Lynch, Kentucky,and that such employees, exclusive of check weighmen and tech-nicians, administrative, clerical, and supervisory employees (includ-ing fire bosses), and high school and college students temporarilyemployed for the period of their summer vacation, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act, 49Stat. 449, and acting pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of said Act, and pursuant toArticle III, Section 8 of National Labor Relations Board Rules andRegulations-Series 1, as amended, herebyDIRECTS that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with United States Coal & Coke Company, an election by secretballot shall be conducted within a period of twenty (20) days afterthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as the agent of the National Labor Relations Board and sub-ject to Article III, Section 9 of said Rules and Regulations-Series 1,as amended, among the Lynch, Kentucky, employees of United StatesCoal & Coke Company, exclusive of check weighmen and technicians,vdministrative, clerical, and supervisory employees (including fire398 DECISIONS AND ORDERS399bosses), and high school and college students temporarily employedfor the period of their summer vacation, on the pay roll of UnitedStates Coal & Coke Company as of July 1, 1937, to determine whetherthey desire to be represented by United Mine Workers of America,Local No. 7425, or by Union of Lynch Employees.MR. EDWIN S.-SMITHtook no part in the consideration of the aboveDirection of Election.[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONSeptember 11, 1937On August 26, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitledcase,the election to be held within a period of twenty (20) daysfrom the date of the Direction, among the Lynch, Kentucky, em-ployees of the United States Coal & Coke Company, exclusive ofcheck weighmen and technicians, administrative, clerical, and super-visory employees (including fire bosses), and high school andcollege students temporarily employed for the period of their sum-mer vacation, on the pay roll of the United States Coal & CokeCompany as of July 1, 1937, to determine whether they desire tobe represented by United Mine Workers of America, Local No. 7425,or by Union of Lynch Employees. On the same day, the UnitedMine Workers of America, Local No. 7425, herein called the Union,filed charges with theRegionalDirector for the Ninth Region,alleging that the United States Coal & Coke Company engaged inunfair labor practices constituting an interference with the elec-tion in violation of Section 8, subdivisions (1), (2), (3), (4), and(5)of the National Labor Relations Act, 49 Stat. 449. Subse-quently the Union petitioned the Board to postpone the electionpending an investigation of the charge.To insure to the employees of the Company a free choicein select-ing representatives for the purposes of collective bargaining, wehereby direct that the election which on August 26, 1937, wasdirected by us to be held among the employees of the United StatesCoal & Coke Company be postponed until further notice.The Direc-tion of Election is hereby amended by striking therefrom the words"within a period of twenty (20) days after the date of this Direc-tion of Election" and substituting in lieu thereof the words "at suchtime as the Board will in the future direct."CHAIRMAN MADDEN took no part in the consideration of the aboveAmendment to Direction of Election.